DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on July 25, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910677170.6 application as required by 37 CFR 1.55.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
“The mud pump cylinder liner is an important component of the mud pump. The currently used mud pump cylinder liner is divided into bimetallic cylinder liner, pure alumina ceramic cylinder liner and pure oxidation It is made of three materials of lead ceramic cylinder liner: It is made from thousands of working conditions, the metal cylinder liner is not wear-resistant, corrosion-resistant, and erosion-resistant, and the service life is very short; the pure alumina ceramic cylinder liner has low strength and toughness. It is easy to break under high pressure; the pure lead oxide ceramic sleeve is easy to powder, low thermal conductivity, large expansion coefficient, low hardness, easy to damage the matching piston, and high processing cost, still cannot achieve the desired results.” (paragraph [0004], note particularly that in the US filing applicant appears to have replaced zirconia with lead oxide in this paragraph).
“The formula for preparing raw materials of the present invention is as follows: based on industrial alumina coarse powder, the content is 50-80 wt%, and the granules. The degree is between 2-10 microns, the fine powder of alumina after high temperature sintering and crushing is 5-20wt%, and the particle size is 0. 5-1. 5 micrometers” (paragraph [0005]).
An isolated “Grain Powder” following the sentence of paragraph [0007] but preceding the sentence starting paragraph [0008].
“in which the forming pressure is 130 250 MPa” (paragraph [0008], missing a “to” or dash to indicate a range).
“which is based on industrial alumina coarse powder, adding fine aluminum powder, aluminum stone powder, metal pigeon powder, which have been crushed by high temperature sintering, talc powder, metal powder, metal powder, metal baht powder, bentonite;” (paragraph [0014]).
“The mill is sieved and filtered through 200 meshes.” (paragraph [0016], 200 likely refers to the mesh number of a single mesh and not the quantity of meshes). 
“Grind the sieve 200 mesh” (paragraph [0017]).
“and abrasion (laboratory) is 50 times higher than high-chromium cast iron” (paragraph [0017], possibly intended as LA abrasion values). 
There are a few further instances in the specification in which word ordering is not consistent with idiomatic, American English. Applicant is encouraged to review the specification in order to ensure the specification describes the invention in a full, clear, and concise manner with exact terms.

Claim Objections
Claims 3, and 7 objected to because of the following informalities:  
The phrase “an allow tube” in the last line of claim 3 should be “an alloy tube”. This change is necessary to provide antecedent basis for later recitations of “said alloy tube” and “the alloy tube”.
The phrase “alumina course powder” in the third line of claim 7 should be “alumina coarse powder”.  
Appropriate correction is required.

Claim Interpretation
The phrase “its particle size” on lines 3-4 of claim 1 will be interpreted as referring to the particle size of the alumina coarse powder. The phrase “its particle size” in line 6 of claim 1 will be interpreted as referring to the particle size of the alumina fine powder.
The phrase “using a 200-mesh sieve to produce a sieved material” in claim 1 will be interpreted to require performing the “milling” step in which the “using is recited.
The limitation “said dispersing agent and binder” in claim 10 will be interpreted to refer to the “dispersant and binder” introduced in claim 1. A dispersant is by definition a dispersing agent, and the dispersant introduced in claim 1 is the only dispersing agent introduced in the claims; however, the terminology between claims is not consistent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high temperature” in claim 1 in the phrase “a high temperature Calcined and crushed alumina fine powder” is a relative term which renders the claim indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is and is not considered a “high temperature” is a subjective determination dependent on what the practitioner of the claimed process considers “high”. Further, it is not clear if the “high temperature” is to be considered high relative to room temperature, high relative to known alumina calcination temperatures, or high relative to some other standard. Note that the recitation of “high temperature” in claim 3 is definite because claim 3 explicitly sets forth vacuum sintering temperatures.
Regarding claims 1 and 7, the word “industrial” in the phrase “industrial alumina coarse powder” which appears in claim 1 line 3, claim 7 line 2, and what appears intended to be recited by “industrial alumina course powder” in claim 7 line 3 renders the claims indefinite because what is and is not “industrial” is a subjective determination, and the specification does not provide some standard for measuring the scope of “industrial”. For example, it is not clear what aspects of an alumina coarse powder distinguishes an industrial alumina coarse powder from coarse alumina powder for any other purposes (academic/research, commercial, government, etc.).
Claims 2-20 are rejected under 35 USC 112(b) because they depend on claim 1.
Claims 2-20 recites the limitation " The method" in the preamble of each claim.  There is insufficient antecedent basis for this limitation in the claim. Note that the word “method” is absent from independent claim 1, and it cannot be determined which combination or subcombination of steps introduced in claim 1 is “the method” as recited in dependent claims. This rejection may be overcome by changing every instance of the word “method” to “process” as claim 1 introduces an aluminum-chromium alloy cylinder liner preparation process. 
Claim 4 recites the limitation "the outer circle of the alloy tube" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. While an outer diameter and an outer surface are inherent features of a tube, it is not clear which portion of a tube could serve as the basis for the recited outer circle.
Further regarding claim 4, it is not clear whether the claims provide sufficient basis in order for one of ordinary skill in the art to know what is intended by he the limitation “both ends”. The broadest reasonable interpretation of “tube” encompasses branched and network structures that include more than two ends, and further encompasses loop structures which lack ends; therefore, it is not clear that the recited alloy tube has at least two ends and which of these ends are the claimed “both ends”.
Claims 5-15 are rejected under 35 USC 112(b) because they depend on claim 4.
Claim 5 recites the limitation "the in circle of the alloy tube" in the first to second lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. While an inner diameter and an inner surface are inherent features of a tube, it is not clear which portion of a tube could serve as the basis for the recited inner circle.
Claims 6 and 14-15 are rejected under 35 USC 112(b) because they depend on claim 5.
Claim 6 recites the limitation "the interference" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 requires placing the alloy tube into a metal jacket, but this recitation does not necessitate the arrangement form an interference.
Claims 6 and 15 recite the limitation "the assembly temperature" in the second line of claim 6 and first to second lines of claim 15.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 does not clearly identify “placing the alloy tube (2) into a metal jacket (1) that has been preheated and expanded” recited in claim 4 on which claim 6 depends as the assembly. This limitation is further confusing because the combination of alloy tube and metal jacket itself meets the broadest reasonably interpretation of “an assembly” and it is not clear if “assembly temperature” is limited to some required step of forming the assembly or can be met by bringing the assembly to the recited temperature regardless if this temperature step occurs during the process of making.
Claims 14 and 15 are rejected under 35 USC 112(b) because they depend on claim 6. 
Claims 8-13 are rejected under 35 USC 112(b) because they depend on claim 7. See the above rejection directed to the subjective term “industrial alumina coarse powder”.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 recites a preparation process for the specific product of an aluminum-chromium alloy cylinder liner, the preparation process comprising combining raw materials, said raw materials comprising an alumina coarse powder as a base, an additional alumina fine powder, zirconite powder (which is chemically different from zirconia), metal tungsten powder (which is chemically different from tungsten carbide powder often found in abrasion resistant material), talc powder, metal chromium powder, metal manganese powder, metal nickel (note that given the claimed mesh size, the claimed metal nickel structurally must also be a powder), and bentonite. Claim 1 requires that each recited constituent of the raw material have a particle or mesh size, and that each constituent of the raw material be present within claimed composition ranges. Each of the composition ranges has a lower limit greater than zero. Claim 1 recites steps of vacuum drying the raw materials, rolling said raw materials in a ball mill, milling the raw materials to produce a sieved material, mixing said sieved material and purified water in a stirring mill stirring said sieved material and said purified water, and adding dispersant and binder to form a slurry. Claim 1 limits the steps of vacuum drying, rolling, milling, and adding with recited parameter ranges. Independent claim 1 requires aging and defoaming the resulting slurry to prepare a stable slurry with a solid content of 60-70 wt%. Claim 1 requires all steps occur as constituent steps of an aluminum-chromium alloy cylinder liner preparation process. Note that “aluminum-chromium alloy cylinder liner preparation” is given weight as a claim limitation in accordance with MEPP 2111.02(I) because claim 1 as a whole is directed to “An aluminum-chromium alloy cylinder liner preparation process and the body of the claim does not set forth steps which are necessarily limited to the preparation of an aluminum-chromium alloy cylinder liner.
Fan (CN-1990421-A) discloses a cylinder liner preparation process [0002]. Fan discloses combining raw materials [0007], [0009]. Fan discloses raw materials comprising an alumina coarse powder as a base, with a content of 40-60 wt% and a particle size of 0.7 microns [0007], additional alumina fine powder content of 20-40 wt% with a particle size of 0.4 microns [0007], yttria-stabilized zirconia and other metal oxides [0007]. In comparing the raw materials disclosed by Fan with those of the present invention, Fan does not meet the alumina particle size limitations, and the chemical composition ranges of all other raw material constituents disclosed by Fan are different from those claimed. Fan discloses rolling raw materials in a ball mill with a purified water, dispersant and binder for 4 hours [0009], forming a slurry, aging, grinding, and sieving the slurry with a size 160 mesh to have a solid content of 60-65 wt% [0009-10]. Fan does not disclose raw material comprising zirconite, talk, bentonite, or metals, the particle sizes and parameters which Fan does disclose do not overlap claimed parameters, and Fan does not disclose vacuum drying.
CN104446454A discloses a zirconia based cylindrical sleeve production process which in which feed material comprises zirconia, alumina, metal powder, talc and clay.
WO 2005002530 A1 discloses filler material for a polymer-inorganic composite. Filler material disclosed by the reference includes alumina, zirconite (therein identified as zircon-silica), bentonite, metal powder, and talc. WO 2005002530 A1 does not disclose mixtures of the listed elements in proportions which would meet claim limitations. 
CN 108637166 A discloses a component of a mud pump (slurry pump) coated with a mixture of alumina particles and nickel metal particles. The reference discloses a vacuum drying step in the process of forming the component.
CN 107218209 A discloses a ceramic cylinder lining (inner sleeve) for a mud pump.
CN 107937790 A discloses forming an alumina-metal composite comprising steps of ball milling a mixture of alumina and metal powder, press molding the material, and vacuum sintering the molded composite.
The prior art references in combination do not disclose or render obvious a preparation process for the specific product of an aluminum-chromium alloy cylinder liner comprising mixing raw materials meeting the presently claimed composition and powder size requirements and manipulating the claimed process steps within the claimed parameter ranges.
Claims 2-20 appear intended to further define the process set forth in claim 1 by dependence and thereby define over prior art references by their dependence for reasons give above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738 

/SALLY A MERKLING/            SPE, Art Unit 1738                                                                                                                                                                                                        5/26/2022